 1 gMICHAEL J. CUMMINS (184181)
   Admitted Pro Hac Vice
 2 R. HUDSON HOLLISTER (323133)
   Admitted Pro Hac Vice
 3 GIBSON ROBB & LINDH LLP
   1255 Powell Street
 4 Emeryville, California 94608
   Telephone:    (415) 348-6000
 5 Facsimile:    (415) 348-6001
   Email:        mcummins@gibsonrobb.com
 6               rhollister@gibsonrobb.com

 7 BYRON F. BROWNE, ESQ.
   Nevada Bar No. 9769
 8 JARED P. GREEN, ESQ.
   Nevada Bar No. 10059
 9 BROWNE GREEN, LLC
   3755 Breakthrough Way, Suite 210
10 Las Vegas, Nevada 89135
   Telephone/Facsimile: (702) 475-6454
11 Byron@bgtriallawyers.com
   Jared@bgtriallawyers.com
12

13 Attorneys for Plaintiff-in-Limitation
   ACTION WATERSPORTS OF INCLINE
14 VILLAGE, LLC

15                                 UNITED STATES DISTRICT COURT

16                                        DISTRICT OF NEVADA

17

18 In the Matter of ACTION WATERSPORTS                   Case No. 3:21-cv-00072-MMD-CLB
   OF INCLINE VILLAGE, LLC, as owner of
19 the vessel SIERRA CLOUD, official number              STIPULATION AND [PROPOSED]
   950488, for Exoneration from or Limitation of         ORDER TO EXTEND DATE FOR FILING
20 Liability                                             THE CASE MANAGEMENT REPORT

21

22

23

24          Plaintiff-in-Limitation /Respondent ACTION WATERSPORTS OF INCLINE VILLAGE,
25 LLC (“AWIV”) and Claimants/Respondents JASON SZUMINSKI and MOLLY SZUMINSKI

26 (“SZUMINSKIS”) by and through their respective attorneys of record, do hereby stipulate and

27 agree to extend the dates for meeting and conferring and for filing the Joint Case Management

28 Report from July 11, 2021 to August 6, 2021. This is the first stipulated extension of time.

     STIPULATION TO EXTEND TIME FOR FILING JOINT CASE MANAGEMENT REPORT
     Case No. 3:21-cv-00072-MMD-CLB; Our File No. 8005.66
 1            The parties make this request because the claim filing deadline does not expire until July 7,

 2 2021, and thus there exists a risk that other claimants may file claims in this action by the filing

 3 deadline. Further, AWIV’s counsel was contacted on June 29, 2021 by a California attorney

 4 representing four claimants, requesting at least a two-week extension to locate counsel in Nevada

 5 for purposes of filing claims in this action. Continuing the date until after the claim-filing deadline

 6 helps to ensure that the matter is fully at issue and that all parties who can file claims have

 7 appeared in this action and are able to meaningfully participate, through their counsel, in the meet

 8 and confer process and filing of the Joint Case Management Report.

 9            IT IS SO STIPULATED AND AGREED.

10

11 Dated: June 30, 2021                                     GIBSON ROBB & LINDH LLP

12

13                                                          MICHAEL J. CUMMINS
                                                            Michael J. Cummins
14                                                          mcummins@gibsonrobb.com
                                                            Attorney for Plaintiff-in-Limitation
15                                                          ACTION WATERSPORTS OF INCLINE
                                                            VILLAGE, LLC
16

17 Dated: June 30, 2021                                     CLAGGETT & SYKES

18                                                          /s/ CASEY A. XAVIER
                                                            Casey A. Xavier
19                                                          casey@claggettlaw.com
                                                            Attorney for Plaintiff
20                                                          JASON SZUMINSKI AND MOLLY SZUMINSKI

21

22            Michael J. Cummins hereby attests that Casey Xavier has concurred in this filing’s content

23 and has authorized this filing.

24                                                          IT IS SO ORDERED.

25

26

27                                                          CARLA BALDWIN
                                                            United States Magistrate Judge
28                                                                      June 30
                                                            DATED: ________,     2021.
     STIPULATION TO EXTEND TIME FOR FILING JOINT CASE MANAGEMENT REPORT
     Case No. 3:21-cv-00072-MMD-CLB; Our File No. 8005.66                                                 2
